Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Currently, claims 63-64, 66-67, 69-82 are pending in the instant application.  Claim 1-62, 65, 68 have been canceled and claims 70-82 are withdrawn.  This action is written in response to applicant’s correspondence submitted 01/03/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims.  This action is Non-Final.
Claims 63-64, 66-67, and 69 are under examination with regard to SEQ ID NO 11 and 19. 
Maintained Rejections
Claim 63-64 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 
The Markush grouping of the different organisms and nucleic acid sequences recited in claim 63 and 64  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the sequences are structurally unique relative to one another.  There is no disclosed common substantial structural feature and the nucleic acid sequences do not share a single structural similarity, as each sequence represents a different gene or region within a different pathogenic species that has no substantial common nucleotide sequence.  Each of the probes are for E. coli with no common structural, however SEQ ID NO 11 is for detection of specific region of 16S within E. coli whereas SEQ I DNO 15 is a probe for detection of 23S within E.coli, additionally SEQ ID NO 3 comprises a nucleic acid sequence of Candida albicans while SEQ ID NO 6 comprises a nucleic acid sequence of E. coli, demonstrating the each sequence not only represents a different region within a pathogenic species but represents a nucleic acid in an unrelated pathogenic species such as a fungal pathogen (C. albicans) versus bacterial pathogen (E coli).  Furthermore the Markush groupings of each probes for each specific species does not comprise a single structural similarity.  The only structurally similarity present is that each SEQ ID NO comprises nucleic acid molecules.  The fact that the SEQ ID NO comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated to pathogenic detection.  Accordingly while the different SEQ ID NO are asserted to have the property of being indicative of identifying pathogenic organism it is not clear from their very nature or from the prior art that all of them possess this property as each probe is specific for a distinct pathogen with none of the probes or SEQ ID NO having a common structure or common organisms of detection. The nature of different genes is that they detect different pathogenic organisms.  Following this analysis, the claims are rejected as containing an improper Markush grouping.  

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of 
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. The response traverses the rejection and assert that the rejection does not apply to claim 63 as presented nor to its dependent claims.   The response asserts that the probe is used to detect each species consists of a nucleic acid sequence selected group consisting of a nucleic acid sequence that is 95% identical to SEQ ID Nos capable of specifically hybridizing to said species and each target rRNA sequence of each species to be detected is conserved within said species and shares less than 80% sequence identity with each target rRNA sequence of different species.  The response asserts that Markush group in is ordinarily proper if all the members of the group belong to a recognized class and are disclosed in the specification to possess at least one property in common which is responsible for their function in the claimed invention.  The response asserts that each Markush group comprises probes which share the single structural similarity of hybridizability (complementarity) with a target rRNA sequence within a single species to be detect ted and lacking hybridizability with non-target rRNA sequence of different species.  The response asserts the probes within each individual Markush group share the common use of species-specific detection based on this shared single structural similarity. This response has been reviewed but not found persuasive.  The response asserts that each Markush group comprises probes with a single structural similarity of hybridizability with a target rRNA sequence, this is not a single structural similarity, there is no structure the determines hybridizability that is the same among the probes recited within (a) to (k) of the  There is no disclosed common substantial structural feature and the nucleic acid sequences do not share a single structural similarity, as each sequence represents a different gene or region within a different pathogenic species that has no substantial common nucleotide sequence.  
The response further asserts that it is improper to compare the structure of nucleic acid sequences from different subgroups.  The response asserts that alternatives defined by the Markush group are in the context of a combination or process the alternatives from which a selection is to be made and assert that each of claims 63 and 64 comprise subsections (a) to (k) each setting forth a distinct Markush group with alternatives in a list selected from a group consisting of and the response assets that a proper analysis would not compares the structures of SEQ ID NO 11 and SEQ ID NO 26 as they are part of different Markush groups. This response Candida albicans while SEQ ID NO 6 comprises a nucleic acid sequence of E. coli, demonstrating each sequence not only represents a different region within a pathogenic species but represents a nucleic acid in an unrelated pathogenic species such as a fungal pathogen (C. albicans) versus bacterial pathogen (E coli).  Additionally the SEQ ID Nos to detect E. coli comprise different regions including probes that comprise 16S, 23S and different regions within 16S and 23S and therefore do not have a common use that is essential because each probe detects a different rRNA region even within the same pathogen.  The Markush groupings of each probes for each specific species does not comprise a single structural similarity that is essential to the common use of each of the probes.  As such the Markush grouping is not proper and the improper Markush rejection is maintained.  


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-64, 66-67, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 63 recites the limitation "the probe set comprising two or more ribosomal ribonucleic acid probes" in line 1-2 of the claim and further recites “wherein for each species to be detected the probe set comprises one or more probes each capable of specification hybridization with a target rRNA sequence conserved within said species” and “wherein the one or more probes specific for each species shares less than about 80% sequence identity with other probes species for different species” and “each probes used to detect…consists of a nucleic acid sequence”.  These limitations render the claim indefinite.  It is unclear what is required for the probe set.  It is unclear if the probe set requires two or more rRNA probes as recited in line 1-2 of the claim or one or more probes, as recited in lines 6 of the claim and it is unclear if “each probe” is the one or more probes recited in line 6 of the claim or the two more probes recited in line 1-2 of the claim.  The claim is vague and indefinite because the claim does not clearly indicate which probes in the probe set require the hybridization functionality to the target rRNA sequence limitation and it is unclear which probes are encompassed by the probe set and the structural requirements of the probe set.  Additionally the recitation of “less than about” is vague and indefinite it is unclear if 


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 63 and 69 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reeve et al. (US Patent 6399364). 
	Reeve et al teach compositions comprising all possible "N mer" oligonucleotides or
subsets thereof "where N is preferably from 5 to 10, particularly 8 or 9" (see, e.g., col. 2, lines
62-67; claims 11 and 12; quotation from col 2, lines 63-65). Reeve et al teach that each of the 5

particularly detectable moieties that are fluorophores (see, e.g., col. 2, lines 62-67; col. 3, lines
18-21; col. 10, line 1). Reeve teaches labelling moieties may be detected by chemiluminescence
or enzymatic activity (see col 2, lines 65-67). Reeve teaches a kit comprising a supply of a
mixture of labelled oligonucleotides in solution (see claim 11 of Reeve) (container comprising
probe set) (claim 69) Given that Reeve teaches compositions comprising all possible 5-10mers, it
is a property of at least two of the nucleic acids in the composition will consist of a nucleic acid
sequence selected from a nucleic acid sequence that is at least 95% identical to SEQ ID NO 11
and SEQ ID NO 19.
	The claim language of “for the species-specific hybridization based detection” is a statement of purpose and intended result and does not materially affect the structural properties of the composition.  Additionally the recitation of wherein one or more probes specific for each species share less than about 80% sequence identity with other probes specific for different species does not require that all of the probes present are less than 80% sequence identity, the limitation requires that only probes specific for each species is less than 80% sequence identity and because the claims are comprising additional probes are encompassed by the claims and these additional probes are not limited to less than 80% sequence identity only those probes specific for species.  As such the probes of Reeves meet the limitation of the claims. Additionally, the intended use of the composition does not materially distinguish the claimed
composition over the prior art.
	Further, it is noted that the claims recite the open claim language of “comprising” and
thereby the recited compositions may include any number of nucleic acid probes in addition to
the elected probes of SEQ ID NO 11 and SEQ ID NO 19 or 95% identity to SEQ ID NO 11 and

sequence” selected from “a nucleic acid sequence” is broadly interpreted to encompass any
fragment of two or more nucleotides of SEQ ID NO 11 and can broadly encompass any
magnitude and/or contact that comprises at least two nucleotides within SEQ ID NO 11 and 19
that is anticipated by Reeves. If the claims were amended to recite A probe set comprising two
or more ribosomal ribonucleic acid (rRNA) probes for the detection of bacterial species, the
rRNA probes consisting of the nucleic acid sequence of SEQ ID NO: 11 and SEQ ID NO: 19 and
a label, wherein the label is a radiolabel, fluorescent label, enzyme label, or chemical label this
would overcome the rejection of record.

Maintained Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-64, 66-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2004/0029129A1) in view of Zheng (US 2006/0046246A1).  This rejection was previously presented and is reiterated below. 
Wang teaches the sequence, SEQ ID NO 23150 and SEQ ID NO 23224.  SEQ ID NO 23150 is 252 nt in length and comprises instant SEQ ID NO 11 from position 184-223 of SEQ ID NO 23150.  SEQ ID NO 23224 is 463 nt in length and comprises instant SEQ ID NO 19 at 
However, Zheng teaches probe sets comprising detection moieties (see para 12).  Zheng teaches probes that are 10 to 250 bases in length and comprise detection ligands including biotin to facilitate capture on solid support (see para 52). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the sequences and probes disclosed by Wang to include a capture label at taught by Zheng to improve the products of Wang.  The ordinary artisan would have been motivated to improve the sequences and probes of Wang and include a biotin label as taught by Zheng because Zheng teaches biotin allows for detection and to facilitate capture of probe onto solid support and Wang teaches probes including probes that are 25 and encompass 50 nucleotides in length for the detection of the disclosed sequences, including SEQ I DNO 23150 and 23224.  The ordinary artisan would have had a reasonable expectation of success of attaching a capture moiety on probes that are 25 to 100 nucleotides in length, specifically biotin to the sequences and probes that comprise the sequences of Wang because Wang and Zheng both teach probes on a solid support for the detection of microorganisms and Zheng teaches biotin allows for capture onto a solid support.   

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2004/0029129A1) in view of Zheng (US 2006/0046246A1) as applied to claim 63-64, 66-67 above, and further in view of Ahern (The Scientist, 1995, pg 20, 22).
Wang in view of Zheng teaches a probe set that comprises labeled instant SEQ ID NO 19 and  instant SEQ ID NO 11, as addressed in section 10 above.  Zheng discloses a kit for the probes (see para 171) and  however Wang in view of Zheng does not teach a container for the kit components.
Ahern teaches aspects of kids and reagents. Ahern teaches that a kit supplies all of the necessary reagents for a particular application and provides detailed instructions to follow (see pg. 20 – the kit concept).  Ahern teaches that packaging reagents in kit formant to include containers for the reagents is convenient, offering the scientist the opportunity to better manage their time.  Ahern teaches that premade reagents and packaged kits saves researchers time (see page 4 and 5).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have combined the labeled sequences of Wang in view of Zheng  into containers in a kit as taught by Ahern for improving the efficiency of the researchers time.  One would have been motivated to include the components in containers, including the labeled sequences as taught by Wang in view Zheng in a packaged kit as taught by Ahern because Ahern teaches that the packaged kits are convenient and save the researchers time (see pg. 20). 
Response to Arguments
The response traverses the rejection on pages 12-14 of the remarks mailed 01/03/2022.  The response asserts that neither Wang nor Zhen alone or in combination teach or suggest the a nucleic acid sequence” encompasses any portion of SEQ ID NO 11 or 19 that includes two or more nucleotides.  Additionally Wang was not cited to teach 95% identity but to teach probes that are 100% identical to SEQ ID NO 11 and SEQ ID NO 19, as addressed in the previous office action.    
nd above.  The claims have been interpreted to require a probe that consists of any two or more nucleotides of SEQ ID NO 11 and SEQ ID NO 19.  Additionally, Wagner teaches probes comprise sequences comprising fragments of 25 to 100 consecutive nucleotides of SEQ ID NO 23150 and SEQ ID NO23224 (see para 1070 and 1148) and the skilled artisan would have been motivated to include probes that consist of SEQ ID NO 11 and 19. 
As addressed in the previous office action, the claims require a probe set comprising a sequence that is 95% identical to SEQ ID NO 11 and SEQ ID NO 19.  Wang in view of Zheng render obvious a probe set comprising SEQ ID NO 11 and SEQ ID NO 19.  As per MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical, a prima facie case of either anticipation or obviousness has been established.  In the instant case the sequence of SEQ ID NO 23150 and SEQ ID NO 23224 comprise SEQ ID NO 11 and SEQ ID NO 19 and the claim recites a probe set comprising two or more rRNA probes.  Further Wang discloses probes to detect SEQ ID NO 23150 and SEQ ID NO 23224 and includes probes with 25 to 100 
The response addresses Wang in view of Zheng and further in view of Ahern.  The response asserts that none of the cited documents teach, suggest or render obvious the features of claim 63.  The response asserts that Ahern does not remedy the disclosure deficiencies of Wang and Zheng.  This response has been reviewed but not found persuasive.  For the reasons addressed above Wang in view of Zheng render obvious the claimed invention and Wang in view of Zheng and further in view of Ahern render obvious claim 69.  For these reasons and reasons of record the rejections are maintained.
	
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAE L BAUSCH/Primary Examiner, Art Unit 1634